Name: 2005/489/EC: Commission Decision of 6 July 2005 granting derogations to certain Member States concerning the first transmission of quarterly data pursuant to Council Regulation (EC) No 1222/2004 (notified under document number C(2005) 1874)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  public finance and budget policy;  European Union law;  economic analysis;  communications;  economic geography
 Date Published: 2005-07-08

 8.7.2005 EN Official Journal of the European Union L 175/20 COMMISSION DECISION of 6 July 2005 granting derogations to certain Member States concerning the first transmission of quarterly data pursuant to Council Regulation (EC) No 1222/2004 (notified under document number C(2005) 1874) (Only the Czech, Danish, Greek, French, Polish, Portuguese and Slovenian texts are authentic) (2005/489/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1222/2004 of 28 June 2004 concerning the compilation and transmission of data on the quarterly government debt (1), and in particular Article 2(3) thereof, Whereas: (1) Regulation (EC) No 1222/2004 provides for the compilation and transmission of data on the quarterly government debt, using the same definition of government debt except for the reference period as is given in Council Regulation (EC) No 3605/93 of 22 November 1993 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (2). (2) Article 2(3) of Regulation (EC) No 1222/2004 provides that the Commission may grant a derogation, not exceeding one year, concerning the first transmission of quarterly data, insofar as national statistical systems require major change. (3) Such derogations have been requested by the respective authorities of Czech Republic, Denmark, Greece, France, Poland, Portugal and Slovenia. (4) According to the information received by the Commission (Eurostat), the requests from the Member States concerned are due to the fact that they need to make important changes to their statistical systems, which cannot be implemented before 31 December 2004. (5) The derogations requested should therefore be granted, HAS ADOPTED THIS DECISION: Article 1 Derogations from the deadline fixed by Regulation (EC) No 1222/2004 for the first transmission of data on quarterly government debt are granted to the Member States enumerated in Article 2 of this Decision. The deadline applicable to those Member States shall be 31 December 2005. Article 2 This Decision is addressed to the Czech Republic, the Kingdom of Denmark, the Hellenic Republic, the French Republic, the Republic of Poland, the Portuguese Republic, and the Republic of Slovenia. Done at Brussels, 6 July 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 233, 2.7.2004, p. 1. (2) OJ L 332, 31.12.1993, p. 7. Regulation as last amended by Commission Regulation (EC) No 351/2002 (OJ L 55, 26.2.2002, p. 23).